Case 2:19-cv-00139-RAH-KFP Document 16-15 Filed 03/06/20 Page 1 of 14

 

Deposition of Lisa Thrash

August 9, 2019
Hawthorne v. City of Prattville, AL

2:19-CV-139

Pages 1 through 51

 

 

 

205.545.5155
info@citedepos.com
www.citedepos.com

 

 

 

 

 

 
Case 2:19-cv-00139-RAH-KFP Document 16-15 Filed 03/06/20 Page 2 of 14

 

 

 

 

 

 

Lisa Thrash August 9, 2019
1 3
IN THE UNITED STATES DISTRICT COURT 1 PLAINTIFF'S EXHIBIT INDEX
2 12 6/13/18 email from Cindy Powell to Lisa 24
FOR THE MIDDLE DISTRICT OF ALABAMA Thrash and others with Dr. Carpenter's office
NORTHERN DIVISION 3 note attached along with other emails
4 13 5/25/18 letter to Mayor Gillespie from Joe 34
Guillet along with the Charge of
5 Discrimination and affidavit of Jay Hawthorne
W ’
JAY HAWTHORNE 6 14 Emails between Lisa Thrash and Jay Hawthorne 13
Plaintiff, regarding accommodation status
7
Vs. CIVIL ACTION NO. 8
2:19-CV-139 5 Kw we we we Ke we Ke eK KR KR
CITY OF PRATTVILLE, AL, 10
Defendant. 1 STIPULATION
It is hereby stipulated and agreed by and
12
between counsel representing the parties that the
kk OR kk OK RR KR RR RK 13
deposition of LISA THRASH is taken pursuant to the
14
DEPOSITION OF LISA THRASH, taken pursuant to 15 Federal Rules of Civil Procedure and that said
stipulation and agreement before Pamela Wilbanks Owens, deposition may be taken before Pamela Wilbanks Owens,
te: . . 16
Certified Court Reporter, ACCR #391, and Commissioner Registered Professional Reporter, ACCR #391, and
for the State of Alabama at Large, in the Law Offices of i
Commissioner for the State of Alabama at Large, without
Holtsford, Gilliland, Hitson, Higgins & Howard, 4001 18
Carmichael Road, Suite 300, Montgomery, Alabama, on 19 the formality of a commission, that objections to
Friday, August 9, 2018, commencing at approximately questions other than objections as to the form of the
. 20
8:48 a.m. question need not be made at this time but may be
21
reserved for a ruling at such time as the said
ke we kK ke eK Kw kK RK KK KR KK 22
deposition may be offered in evidence or used for any
23
2 4
1 1 Statute.
5 APPEARANCES 2 It is further stipulated and agreed by and
4 FOR THE PLAINTIFF: 3 between counsel representing the parties in this case
5 Mr. Joseph C. Guillot 4 that the filing of said deposition is hereby waived and
MCPHILLIPS SHINBAUM 5 may be introduced at the trial of this case or used in
6 Attorneys at Law .
th
60 Commerce Street 6 any other manner by either party hereto provided for by
7 Montgomery, Alabama. 7 the Statute regardless of the waiving of the filing of
8 FOR THE DEFENDANT: 8 the same.
9 Mr. Rick A. Howard 9 It is further stipulated and agreed by and
Ms. April W. McKay .
10 HOLTSFORD, GILLILAND, HIGGINS, HITSON & HOWARD 10 between the parties hereto and the witness that the
Attorneys at Law 11 signature of the witness to this deposition is hereby
11 4001 Carmichael Road, Suite 300 12 waived.
Montgomery, Alabama
12 13
Mr. Rob Riddle 14 ee kK eK eK RK RK kK KH kK Ke OK
13 RIDDLE LAW GROUP 15 COURT REPORTER: Is this going to be
Attorney at Law . .
16 ist lat ?
14 119 First Street usna’ Seapurarrons
Prattville, Alabama 36067 7 MR. HOWARD: Yes.
15 18 MR. GUILLOT: Yes.
ALSO PRESENT: 19
16 ke we ek we we eK KK eK RK Ke KK
Mr. day Hawthorne
17 20
18 we we kK we Ke Re eK we KR Kk RK LISA THRASH
19 21
EXAMINATION INDEX
20 The witness, after having first been duly sworn
BY MR. GUILLOT . ... . . . we ee 5 22
to speak the truth, the whole truth and nothing but the
23 23
1 (Pages 1 to 4)
- 41
Cite, LLC

205.545.5155
Lisa Thrash

Case 2:19-cv-00139-RAH-KFP Document 16-15 Filed 03/06/20 Page.3 of 14

August 9, 2019

 

 

5 7
1 EXAMINATION 1 A, Yes, sir.
2 BY MR. GUILLOT: , 2 Okay. So if an employee comes to the City. --
3 State your name, please, for the record. 3 comes to you with a problem -- he's not able to
4 Lisa Mullinax Thrash. 4 do his job -- who is involved or what's the
5 Ms. Thrash, what is your position with the City 5 process for determining whether or not a person
6 of Prattville? 6 1s going to be accommodated and, if so, what the
7 I'm the human resources director. 7 accommodation will be?
8 Okay. And how long have you been in that 8 A. We would review the information provided by the
9 position? 3 employee and their treating medical provider.
10 13 years. 10 Obviously, if it's a workers' comp situation, we
11 Okay. What did you do before you became the it would follow the workers' comp protocol as far
“12 human resources director? 12 as getting them treatment for their situation.
13 I was the assistant director with the City of 13 We would review the job requirements of the
14 Prattville for three years, 14 position, compare that to any information that
15 So how long in total have you been with the City 15 we receive from the medical provider, and then
16 of Prattville? 16 try to assist that employee in returning to work
17 16 years. 17 or creating an accommodation, providing an
18 Okay. What did you do before? 18 accommodation if we're able to.
19 Prior to the City of Prattville, I worked with 19 Q. Okay. And who is involved in that process?
20 Jack Ingram Motor Corporation in Montgomery. I 20 A. Which process?
21 was the human resources director there. 21 Determining an accommodation, if the person is
22 All right. And what is your education? 22 going to be accommodated, and what the
23 I have a bachelor's in business administration, 23 accommodation is going to be.
6 8
1 University of Alabama, certification in human 1 A. Ultimately I would make the recommendation on
2 resources management from Auburn University in 2 the accommodation. I would speak with
3 Montgomery, professional certification from the 3 department personnel. Generally that's the
4 Alabama Association of Personnel Administrators. 4 department head -- it could be a supervisor --
5 Just briefly describe what your duties are as 5 to get more specific information on what the
6 director of human resources. 6 employee is actually going to be asked to do in
7 My duties are to oversee the recruitment, 7 their job. We would make sure that we were
8 selection, and retention processes of employment 8 giving the employee an opportunity to perform
9 with the City of Prattville for all of the 9 their duties without further injuring
10 departments. My department manages the benefits 10 themselves, or attempt to.
11 and employee services areas, including health 11 Q. Is the mayor involved in that decision in any
12 insurance, workers' compensation, any type of 12 way?
13 leave, all of those employee benefits. We 13 A. I would brief the mayor on anything that's going
14 Manage the performance system as far as 14 on with the situation. He generally isn't going
15 performance evaluations. We manage the 415 to get involved with specific medical issues
16 classification and compensation system, and I 16 about employees. We talk several times a week.
17 serve as the City's legal representative in 17 I update him on many personnel issues. That
i8 personnel matters. And we also work with 18 would be his involvement.
19 employee grievances, employee complaint 19 Q. Okay. In particular in Mr. Hawthorne's case, I
20 resolution, that type issue. 20 notice that a lot of the email that you sent to
21 Okay. And so I guess as such, you would be the 21 Mr. Hawthorne, the mayor was also copied, and so
22 person that an employee would go to with a 22 was that his request? Was he, you know, wanting
23 discrimination claim? 23 to keep track of Mr. Hawthorne's case or

 

 

 

 

Cite,

205.545.5155

LLC

2 (Pages 5 to 8)
Case 2:19-cv-00139-RAH-KFP Document 16-15 Filed 03/06/20 Page 4 of 14
Lisa Thrash

August 9, 2019

 

 

9 11
1 something for anything in particular? i Q. Because he was on FMLA for a while and used some
2 No. I don't -- he did not request. 2 leave, and then he was cleared to come back on
3 So every employee that has medical issues and 3 light duty.
4 needs accommodation, the mayor is copied on 4 A. Yes.
5 that? 5 MR. HOWARD: It was March 31.
6 I don't know that every situation I would copy 6 MR. GUILLOT: Didn't I say March?
7 the mayor. Mr. Hawthorne was a highly-ranked 7 MR. HOWARD: I thought you said May.
8 officer in the fire department, so the mayor was 8 MR. HAWTHORNE: He said March.
9 aware that he was struggling with a medical . 9 MR. HOWARD: Okay.
10 issue. I was just keeping him in the loop. 10 THE WITNESS: * I thought you said May 2
11 Now, we've been given the personnel policies and 11 as well. I apologize.
12 guidelines for the City of Prattville, and I'm 12 (Off-the-record discussion.
13 just not sure if the supervisor manual is part 13 Q. When he came back, when he was ready to come
14 of that, or is that a separate manual? 14 back from that injury on light duty -- and
15 That is a separate manual. 15 you've been here so you know we've discussed
16 Okay. So as far as policies and guidelines, 16 that -- who determined what that accommodation
17 that 1994 manual is what you use? , 17 was going to be when he was allowed to come back
18 Yes, sir. 18 to work after that injury?
19 Okay. And then was the supervisor manual 19 A. Just to clarify, you're referring to his
20 something that was developed just to help 20 personal automobile accident --
21 supervisors do their jobs? 21 Yes, ma'am.
22 Yes. We have supervisor training when we hire a 22 -- in March, and then his temporary assignment
23 new supervisor or someone goes into a 23 at the Public Safety Building?
10 12
1 supervisory role and they are new at being a 1 Q. Yes, ma'am.
2 supervisor. We try to provide our supervisors 2 And the question was
3 information to help manage the people, 3 Who decided on the accommodation that he was
4 day-to-day operations. So, yes, that is a 4 going to receive?
5 document that we use to train our supervisors. 5 A. Okay. The fire department and I discussed that
6 I notice the currency date on that supervisor 6 Mr. Hawthorne's limitations would allow him to
7 manual is April 1 of 2018. 7 perform those type duties, and I agreed that
8 The one that you have in the document is. We've 8 that was a proper assignment and reasonable
9 done supervisor training for a while. That was 9 accommodation for Mr. Hawthorne at that time, so
10 probably the most recent version at the time 10 ultimately I made that recommendation.
11 those documents were presented. 11 Q. And you said the fire department. Would that be
12 Just as an aside, did you know that was a 12 Chief Brown or would that be Chief Whaley?
13 Sunday -- that's Easter Sunday? 13 Which one?
14 I did not. But I work a lot of weekends, so 14 A. I would have discussed it probably with both of
is that doesn't surprise me. You'll see my car at 15 them. I don't recall a meeting about it, but we
16 City Hall many Sunday afternoons. 16 would have had conversation.
17 It's also April Fool's Day. 17 Q. And that accommodation was basically a
18 So when Chief Hawthorne was injured on May 18 nine~to-five job, clerical duties, go home at
19 31 cf 2017 in the auto accident, it was a while 19 “naght, could drive, that kind of thing, right?
20 before he was able to return on light duty, 20 A. It would have been Monday through Friday. I
21 correct? 21 don't know what their hours were. It would have
22 There was a time. I don't know the length of it 22 probably been an eight-hour workday. It would
23 off the top of my head, yes. 23

 

 

have been'an eight-hour shift.

 

3

(Pages 9 to 12)

Cite,

205.545.5155

LLC

 
Lisa Thrash

Case 2:19-cv-00139-RAH-KFP Document 16-15 Filed 03/06/20 Page 5 of 14

August 9, 2019

 

 

 

 

13 15

1 Okay. Was Chief Hawthorne involved in that i through with emails and communicates, so I don't
2 decision-making process? Did you talk to him 2 know what people said when they weren't with me
3 and say, hey, can you do nine to five? Can you 3 or i don't get a lot of emails back, so that was
4 do clerical work, can you do -- was he involved 4 my way of making sure everybody had the same

5 in that? 5 information.

6 I did not taik with him about it. I believe 6 Q Okay. And I believe what we've already marked

7 either Chief Brown or Chief Whaley probably 7 as Exhibit 1 is what was toward the bottom of

8 discussed the opportunity to do that, and I 8 that second page, isn't it? It's where Exhibit
9 believe that Chief Hawthorne was willing to do 9 1 picks up. That was your email on April 4

10 that. 10 telling him he needed to return to full duty.

11 Toward the end of that temporary accommodation, 11 A. That is the email that I'm looking at, yes.

12 I believe you sent Mr. Hawthorne an email about 12 Okay. And, again, this was your recommendation,
13 returning to full duty. 13 and you got approval from the mayor and Chief

14 (Plaintiff's Exhibit 14 marked for 14 Brown --

15 identification.) 15 A. My recommendation --

16 I marked this as Exhibit 14. It's kind of 16 Q. -- to make that?

17 several emails, but this is letting him know 17 A. What was my recommendation? I'm sorry.

18 he's got to come back to work by I think the 18 Q. That his temporary accommodation end if he

19 21st, the very bottom paragraph of the first 19 couldn't get back to full duty.

20 page. 20 A. Yes, that was my recommendation. The reason for
21 ‘(Brief interruption by the court 21 that was Mr. Hawthorne's medical situation was
22 reporter.) 22 not improving. He was having a lot of medical \
23 Do you see the bottom there? It says you told 23 issues. He couldn't get whatever his issues '

14 16

1 him his temporary assignment was going to end on 1 were healed. There was no clear resolution to

2 Saturday, April 21. 2 what was going to happen with him medically, so
3 Yes, I see that. 3 that was a temporary,assignment he had been on

4 Basically telling him he needed to either be 4 several months. I don't know exactly how long.
5 back to full duty or it was going to end. 5 And there wasn't a need for those duties to be

6 It's telling him his transitional temporary 6 performed anymore, and we weren't really clear

7 accommodation is going to end on that date. 7 what was happening with him medically.

8 Right. And I want to draw your attention to the 8 Q. And then he responded to you, and this is in

9 very top part of the email, because this is from 9 Exhibit 14. He responded to you that he was
10 you to Chief Brown, Chief Whaley, Michelle 10 trying to get a return to full duty with no
12 Myers, Ms. Clabough, and Mayor Gillespie just i1 restrictions, right?

12 saying this is an email you had received from 12 A. He did respond, yes.
13 Mr. Hawthorne. HR's response remains the same. 13 Okay. And then we've already marked this as
14 Allowing the use of leave time is an 14 Exhibit 2, but Exhibit 2, his doctor is allowing
15 accommodation. FMLA is expired. And then you 15 him to return to full duty, no restrictions,
16 say, just wanted everyone on the same page. 16 right?

17 Why did you put that on there? 17 A. That is correct.

18 Because I wanted everyone to have the same 18 Okay. And then he returns to work on May 2
19 information that I had. 19 pursuant to his doctor's permission. That same
20 Okay. Did you have an idea that maybe someone 20 day he gets hurt again, right?
21 else was telling him something different or 21 A. Yes.

© 22 what? 22 And this is an on-the-job injury, so he's

23 No, sir. I'm usually the one that follows 23 treated a little bit different because it's an

 

 

Cite,

205.545.5155

LLC

4 (Pages 13 to 16)
Case 2:19-cv-00139-RAH-KFP Document 16-15 Filed 03/06/20 Page 6 of 14
Lisa Thrash

August 9, 2019

 

 

17 1 19

1 on-the-job injury as opposed to a personal 1 their life around that work schedule.

2 injury, right? 2 Q. Okay. Did you also -- were you also involved in
3 We treat all the injuries the same. If we need 3 the decision that he not be able to drive?

4 to make an accommodation, we try to look for an 4 A Yes. We discussed that. The doctor's orders

5 accommodation. 5 were ~- did not -- were silent on that. With

6 tT understand. But he's got to be treated 6 the particular situation that Mr. Hawthorne is

7 ‘somewhat differently because it's an on-the-job 7 in -- excuse me -- or Chief Hawthorne is in,

8 injury and therefore workers' comp is 8 he's a battalion chief with the fire department.
9 _implicated, and there are some other things that 9 There are three on-shift battalion chiefs. They
10 are involved, right? 10 work every. third day. They are in charge of

11 Yes. il operations for the Prattville Fire Department
12 Okay. And very soon after he's injured, his 12 for three stations, so there is a vehicle that
13 doctor says he's okay to come back to work on 13 the battalion chiefs utilize to do whatever
14 light duty, right? 14 actions they need to do for their shift.

15 Yes. 15 Q Is there one per station or one total for all

16 We have Exhibit 3, and this is an email from you 16 battalion chiefs?

17 to Mr. Hawthorne copying the mayor and others 17 A I believe there is one vehicle for all of the

18 that we've already mentioned, and this also has 18 battalion chiefs.

19 Chief Whaley's restrictive duty status. 19 Okay.
20 Were you involved in determining what that 20 A So there wasn't a need for Mr, Hawthorne to
21 restrictive duty status would be? 21 drive. It wasn't intended as a punishment. It
22 Yes. 22 was simply we needed our resources in another
23 Okay. Did you come up with the restrictive duty 23 place, not with someone who wasn't able to

18 20

1 status and provide it to Chief Brown or Chief 1 completely do the job.

2 Whaley since he wrote the memo, and he's just 2 Q. And then you say or --. this is -- Chief Whaley

3 following what you recommended? 3 says that he's only allowed one hour for lunch

4 No. Normally with the fire and police 4 and one hour for dinner on each shift. So what
5 department, their staff makes a recommendation 5 it implies is the other 22 hours of the 24 he

6 to me. I, review. the medical information and 6 needs to be at the station.

7 their recommendation, and then we move forward. 7 A. Yes, sir, that is the shift. It's a 24-hour

8 Okay. So did Chief Whaley recommend that he be 8 shift, just like an eight-hour employee would be
9 on 24-hour shift? 9 on their shift for eight hours.

10 That was actually my idea. 10 Q. Okay. Given that he was unable to respond to

il Okay. Why did you recommend he be on 24-hour 11 emergencies and unable to respond to fires and
12 shift? 12 unable to lift more than 15 pounds, what wouid
13 We had worked with firefighters -- had looked 13 have been the reason for requiring him to be

14 into working with our firefighters to leave them 14 there those 22 hours?

15 on the shift that they are accustomed to 15 A That was his shift. His medical diagnosis was a
16 working. I had done research and found that 16 muscle strain. We believed he was going to be
17 with many departments it was in the best 17 able to recover from that pretty quickly, so it
18 interest of the employee to have them on the 18 made sense to let him transition back into his
19 shift that their world revolved around. They 19 normal activity as a battalion chief on shift by
20 are used to a 24-hour schedule, being off every 20 working the shift.
21 two days, child care arrangements. A lot of 21 Q Okay. Did you subsequently learn that he was
22 them had other jobs. We were making a move to 22 complaining about pain and wanting to sleep at
23 be more friendly to those employees who had set 23 home?

 

 

 

 

5

(Pages 17 to 20)

Cite,

205.545.5155

LLC
Case 2:19-cv-00139-RAH-KFP Document 16-15

Filed 03/06/20 Page 7 of 14

 

 

Lisa Thrash August 9, 2019
21 23
1 I learned that, actually, through some medical 1 aware he was very unhappy with sleeping at the
2 information from Dr. Jones. There were multiple 2 station and that he was uncomfortable.
3 medical providers in Chief Hawthorne's 3 Q. The next exhibit I'll show you is Number 5.
4 situation. Originally he saw the 4 This is Dr. Carpenter's June 13 report that
5 work-comp-authorized physician, Dr. James 5 we've already covered before, and he is asking
6 Carpenter. Dr. Carpenter diagnosed a muscle 6 to allow Chief Hawthorne to sleep at home, if
7 strain with some limitations. 7 possible, right?
8 A couple of visits after that -- I don't 8 A. He did ask that. We contacted his office. He
9 know exactly how many -- I believe he wanted him 9 Said that was not a medical restriction, that
10 to see whoever had performed his surgery from 10 Chief Hawthorne was complaining he did not like
11 his automobile accident. That particular 11 the beds and he wanted to sleep at home.
12 physician did not treat workers' comp patients, 12 Q. Okay. And so because it's not a medical
13 but an associate did. I believe that's 13 restriction, you -- the City of Prattville
14 Dr. Jones. And Dr. Jones then evaluated Chief 14 decided not to allow him to sleep at home where
15 Hawthorne. 15 he would be more comfortable?
16 We received information back from the case 16 A. Well, it was a 24-hour shift. The diagnosis we
17 nurse and from the medical certification which 17 have at this time is muscle strain. That's the
18 said that Mr. Hawthorne had indicated that we 18 information that we have.
19 were having him sleep on a cot in the fire 19 Q. Right.
20 department. And we investigated that. I was 20 A. His compiaint to the physician was he was
21 concerned because I certainly didn't want 21 sleeping on a cot. That was not accurate. He
22 Mr. Hawthorne to be sleeping on a cot, and that 22 didn't like the noise in the station.
23 was absolutely incorrect. The beds in the fire 23 Q. I can imagine.
22 24
1 department are all the same whether you are in 1 A. The noise in the station is the same no matter
2 the battalion chief's office, another office, or 2 which bed that you're in.
3 you're in the dorm area where other fire 3 Q. And so wouldn't you agree that it would help a
4 employees sleep. 4 person to heal if they are able to get good
5 So once I investigated that, I contacted -- 5 rest?
6 at this time we also had several attorneys 6 MR. HOWARD: Object to form.
7 involved. We had received a workers' comp 7 A. I have no idea.
8 claim. We had received intent of an EEOC claim, 8 If Dr. Carpenter didn't think it would help
9 so we were then having to go through several 5 Mr. -- Chief Hawthorne by sleeping at home, then
10 channels, several doctors, several attorneys. 10 why would he as a workers! comp doctor put that
11 Gathering that information became a little bit 12 on a report?
12 convoluted. Getting everybody to work together 12 A. According to the case nurse, because
13 was a little difficult. So I did learn that. 13 Mr. Hawthorne was very angry that he was working
14 We reached out to that medical provider, 14 a 24-hour shift. He did not want to do that,
15 both Dr. Jones and Dr. Carpenter. We asked was 15 and he complained consistently to every medical
16 that a medical restriction or give us more 16 provider about that situation.
17 information. That was highly unusual to have a 17 Q. Who was the caseworker? Was that Cindy Powell?
18 medical restriction telling you what someone's 18 I think it was Cindy Powell at the time, yes..
19 work schedule should be or where they should 19 It's a different caseworker now. Cindy was
20 sleep. So we were told by both treating 20 probably the caseworker at the time.
21 physicians that that was not a medical 21 (Plaintiff's Exhibit 12 marked for
22 restriction, that that was a request for a work 22 identification.)
23 schedule and that Mr. Hawthorne had made them 23 Q. Okay. Let me give you this what I've marked as

 

 

 

 

Cite,

LLC

6 (Pages 21 to 24)

205.545.5155
Case 2:19-cv-00139-RAH-KFP Document 16-15 Filed 03/06/20

Lisa Thrash

Page 8 of 14

August 9, 2019

 

 

 

 

25 27

1 Exhibit 12, and this is an email-that Ms. Powell 1 Q. So then what followed is you sent -- this is

2 sent to you, Ms. Clabough -- 2 probably back in Exhibit 5. You sent him an

3 Is that how it's pronounced? Clabough? 3 email on June 19 saying we believe we're

4 Yes. 4 providing appropriate accommodations.

5 -- and Ms. Horton. And about two-thirds of the 5 I guess that was after you talked to

6 way down in that paragraph, it says, the IW may 6 Herndon?

7 return to work 6/13/18 light duty with max lift 7 A Yes, it was. Not Herndon. Oh, yes. Excuse me.

8 15 pounds and allow the IW to sleep at home if 8 Herndon and Moore.

9 possible. 9 Q. And then August 13 of 2018 is when you sent the
10 That's the caseworker.. 10 email to Chief Hawthorne, Mayor Gillespie, Chief
11 Yes. il Brown, Chief Whaley and others saying that we're
12 Okay. And then the very next page -- I'm 12 no longer ~~ the City is no longer able to offer
13 sorry -- two pages -- this is the D & D Case 13 you a temporary work accommodation and sending
14 Management document. This also says please 14 him home to workers' comp.

15 allow to sleep at home if possible. 15 Why did you use the words “no longer able
16 Yes. 16 to"?
17 And then the same doctor's report is in there. 17 A. I don't know why I used those words.
18 I think the rest of that document is the same. 18 I mean, no longer able sounds like you have a
19 With the caseworker and the doctor both 19 rule or policy or regulation that says the time
20 saying please let him sleep at home if possible, 20 has come to an end and therefore you can't do it
21 why wouldn't you -- why wouldn't the City allow 21 anymore.
22 him to sleep at home without using his leave? 22 A. That's just the way I wrote the email. There
23 At this point I contacted the workers' comp 23 was no significance to the phrase.

26 28

1 legal counsel, Steve Herndon, and in-house 1 Q. Okay. So there's no policy that says, hey,

2 ‘counsel with Millennium Risk Management, Chad 2 after this long you've got to stop?

3 Moore, and we discussed the situation. I asked 3 A oh, no.

4 what their opinion was, what should we do, 4 Okay. And that was your decision -- your

5 should we make this change. They informed me 5 recommended decision that the mayor and Chief

6 that was a work schedule issue. It was not a 6 Brown, I guess, allow to happen?

7 medical restriction, and they were comfortable 7 A. It was my recommendation. Mr. Hawthorne, again,

8 with Mr. Hawthorne continuing his temporary 8 was in a situation, as he was similar with his

9 assignment transitioning back to his position as 9 first injury -- his off-duty injury. He was
10 a 24-hour firefighter on shift. 10 continuing to complain of his medical issues.

11 Okay. So even though it would have made him il They had ordered -- I think he had requested a
12 more comfortable, even though he would have 12 panel. The panel was originally denied, an

13 gotten better rest, y'all decided that it would 13 ortho panel. Then we went back, and he was

14 be okay to leave him doing that just because you 14 still having medical issues. They eventually
15 could? , 15 brought in a different physician and ordered an
16 No. We decided to let him work his shift that 16 MRI, so he's still in the middle of -- we still
17 he's worked for 25 years because his diagnosis 17 have a muscle strain issue, but obviously

18 at the time was a muscle strain, and there 18 there's something else going on.

19 Was ~~ prognosis was he was looking at MMI in 19 So we made the medical decision or we made
20 approximately four weeks. That's also in the 20 the decision at that time based on medical

21 - exhibit -- 21 information that we had and the fact that

22 I saw that. 22 Mr. Hawthorne was complaining to all the medical
23 -- you just handed me. 23 providers that, you know, he wanted to do a

 

9

(Pages 25 to 28)

Cite,

205.545.5155

LLC

 
Lisa Thrash

Case 2:19-cv-00139-RAH-KFP Document 16-15 Filed 03/06/20 Page 9 of 14

August 9, 2019

 

 

29 31

1 different thing -- we made the decision at that i with Battalion Chief Ellison. Battalion Chief

2 time to let him go home. We didn't want to 2 Ellison had his own personal medical situation.
3 further injure him. 3 A family member had a medical situation. He was
4 Okay. Was there any particular thing that 4 at that time going through a disciplinary

5 occurred just right about that time, August 13, 5 process and subsequently a month later was

6 that triggered the decision? 6 demoted, so we had that issue going on.

7 That was when the MRI was being looked at, and 7 The third battalion chief was Battalion

8 they were trying to figure out exactly what was 8 Chief Mike Rogers. Battalion Chief Mike Rogers
9 going on medically with Mr. Hawthorne. 9 visited me in late July and told me that he was
10 (Off-the-record discussion.) 10 going to retire. He did not have a specific

41 MR. HOWARD: Did you finish your -il date. It would be in the next few months. He
12 answer? 12 had an opportunity with another company. He

13 THE WITNESS: I'm sorry. I was -- 13 wanted to give me a heads up. He was working

14 I don't know. 14 out details. He would let me know. He retired
15 Could you read -- 15 October 1. That was the date he ended up

16 MR. HOWARD: What was the question? 16 retiring.

17 THE WITNESS: I don't know where we 17 Of ‘17 or '18?

18 were. 18 ‘18.

19 Was there anything that particularly triggered 19 So at the time I talked with Mayor —
20 the decision -- 20 Gillespie, I talked with the, Chief and I said
21 The decision was based on Mr. Hawthorne's ~- we 21 I'm really concerned -- they were really
22 had no clear resolution to what his medical 22 concerned that we had three battalion chiefs
23 situation was going to be, so I knew that they 23 that we were about to have -- we were about to

30 32

1 were looking at bringing in different 1 be down to nobody was able to do the job. I

2 specialists to try to further evaluate the 2 asked the mayor if -- I said I know this is

3 shoulder, neck situation. 3 unusual, but I really believe we need to look at
4 Okay. Did Josh Bingham's promotion on August 12 4 making some promotions. He said, what can we

5 have anything to do with that? 5 do? What can we legally do? And I said, well,
6 Josh Bingham's promotion would have been a 6 Jay Hawthorne has a job. We don't know his

7 result of him not being able to be there anymore 7 medical situation. Quite frankly, I don't know
8 or us not. letting him complete that assignment. 8 it today, what Jay's situation is going to be.

3 There were several factors involved in that 9 Mike Rogers is retiring. Ellison is about to be
10 decision. 10 demoted. We're going to be down to nobody on
11 The three battalion chiefs that we have at 11 shift every third day commanding the operations
12 the fire stations, there's an A, a B, anda C 12 of shift personnel of the Prattville Fire
13 shift. At that time Battalion Chief Hawthorne 13 Department.
14 had not been medically able to perform his 14 So we determined that we needed to make a
15 duties since April of 2016. He had not been on 15 move. Mayor Gillespie talked with the city

16 shift because of personal medical issues and 16 council, and they agreed. We talked to the

i7 workers' comp. 17 finance committee. We told them what our

18 Are you sure about that date: April of '16? 18 Situation was. We were covered as far as money
19 I'm sorry. ‘17. It was immediately following 19 in the budget. We had some gaps in filling
20 his car accident -- excuse me -- April of ‘17. 20 positions, so we had funds. We did not have
21 So that shift had had people acting on temporary 21 five BCs listed on the budget, but we had
22 assignments throughout that time. 22 funding for five. This kind of thing has
23 We had a situation also during that year 23 happened before when we've had turnover, medical

 

 

 

Cite, LLC
205.545.5155

8 (Pages 29 to 32)

 
Case 2:19-cv-00139-RAH-KFP Document 16-15 Filed 03/06/20 Page 10 of 14

Lisa Thrash

August 9, 2019

 

 

33 35

1 Situations. The plan was when Mr. Hawthorne 1 the EEO complaints would come to, I'm going to

2 comes back, we would have five BCs. I don't 2 show you what I've marked as Exhibit 13, and

3 know who would be assigned where. We're 3 this is a letter that we sent to Mayor Gillespie
4 building a fourth station. That came into play. 4 on May 25 of 2018.

5 Maybe somebody would be assigned to a designated 5 Did you receive that letter?

6 station. I don't know what they would do with 6 A Yes.

7 the fifth BC if everybody reached medical 7 That letter also has attached to it -- the

8 improvement and everybody was able to work. But 8 proposed complaint to the Equal Opportunity

9 we made the decision for the good of the 9 Commission attached to it that we later sent to
10 department to go ahead and fill those positions. 10 the EEOC.

11 We were about to be faced with a pretty 11 When Mayor Gillespie received this, do you
12 difficult situation, so that's why those 12 recall how long it was before he contacted you?
13 decisions were made and that's why they were 13 A. No.

14 made at that time. 14 Was it within a few days? Was it within a

15 Q. It looks coincident that -- I think Bingham 15 week? two months?

16 testified yesterday he was promoted on August 16 A. I absolutely do not know. It would have been, I
17 12, and then the 13th of August is the day you 17 would think, close to the time it was received,
18 give Chief Hawthorne the message that his 18 but I don't know a date.

19 temporary accommodation is over. 19 Q. All right. Did you have a meeting with Mayor

20 A. We would have had to replace one of those BCs. 20 Gillespie about this?

21 Let me ask you this: You mentioned that the 21 A. I believe Mayor Gillespie said, have you

22 funding was there for five. Is that where the 22 received that, and I said yes. And he said, let
23 administrative battalion chief rumor or the 23 me know what I need to do.

34 36

1 administrative battalion chief, you know, 1 Okay. What did you tell him?

2 proposal came about? 2 I told him that I would look over the complaint.
3 MR. HOWARD: Object to form. 3 We would speak with legal counsel. Our city

4 A. I don't know of an administrative battalion 4 clerk would file it with our liability insurance
5 chief proposal. I've learned of that during 5 carrier. Mr. Howard would get involved. That

6 this process. That has not been something I've 6 was the plan.

7 been asked to budget. I prepare the personnel 7 Q. Okay. Is there some reason that you didn't

8 budget for the entire City of Prattville every 8 respond to my letter?

9 year, $22 million and then benefits. That 9 A. That I did not respond to your letter? Yes,

10 particular position is not something I'm 10 sir. We had legal counsel. legal counsel would
11 familiar with, and I've not been asked to budget 11 respond to those type letters.

12 it. 12 Q. What was the mayor's disposition when you talked
13 The funding that I'm referring to is because 13 to him about this? I mean, did he appear to be
14 we've had turnover in personnel. There's a lag. 14 happy? Did he appear to be upset? Did he

15 And when you have a turnover occur and when you 15 appear to be angry? What was his --

16 actually fill the job -- a firefighter hiring 16 A. I don't recall him having any reaction other

17 process takes approximately six to eight months, 1? than to let him know what he needed to do. We
18 so we have funding because it takes that long to 18 @idn't have a lengthy conversation about this.
19 get an applicant cleared, selected, and through 19 Q. Okay. Did you ever have a conversation with

20 the process. 20 Chief Terry Brown about it?

21 (Plaintiff's Exhibit 13 marked for 21 A. I did.

22 identification.) 22 What was Chief Terry Brown's disposition:

23 Q. Okay. Since you said you were the person that 23 happy? sad? angry?

 

 

 

 

9

(Pages 33 to 36)

Cite,

205.545.5155

LLC
Lisa Thrash

Case 2:19-cv-00139-RAH-KFP Document 16-15 Filed 03/06/20 Page 11 of 14

August 9, 2019

 

 

37 39
1 In the course of business, Chief Brown received 1 said, well, if he's got a muscle strain, which
2 this information and processed it. I don't know 2 is the diagnosis we have at this time, and MMI
3 how he felt about it. He didn't share that with 3 is looking at four weeks out, it seems
4 me... 4 reasonable for him to work his normal shift and
5 And what about Chief Whaley? Did you have any 5 transition back into duty. So I think that was
6 discussion with Chief Whaley about it? 6 the extent of my conversation about why don't
7 Not initially. It would have been later on and 7 we
8 would have made him aware if I needed any 8 Q. Did you ever hear that he had complained about
9 information from him. Or when we were preparing 9 the fact that he was being assigned to work
10 responses, I may have contacted him at that 10 under Acting Chief/Captain Josh Brown?
11 time. 11 A. I heard that when I got a claim. I did not hear
12 It was during this time, I guess -- and I think 12 it from a person. I heard it through the legal
13 I've heard it said before -- that the City was 13 actions.
14 doing all it could to accommodate Mr. -- Chief 14 Q. Through this --
15 Hawthorne, and here he files a complaint against 15 Uh-huh (positive response)
16 the City. I was just wondering if that upset 16 ~- complaint? Okay.
17 anybody. 17 And you understand that in a paramilitary
18 No one shared their feelings with me about 18 organization like this, rank means something,
19 Mr. Hawthorne's claims. 19 right?
20 MR. HOWARD: Do you need a break? 20 A. T understand that rank is very important in the
21 THE WITNESS: I'm fine. 21 fire and police departments which are the
22 (Brief off-the-record discussion.) 22 paramilitary operations in the City of
23 When did you first learn that Chief Hawthorne 23 “Prattville, yes.
38 40
1 was complaining about pain and having to sleep 1 Q. And for a senior battalion chief to be assigned
2 in a dorm environment, unable to sleep properly? 2 under someone who by all outward appearances.is
3 When did you first learn about that? 3 a captain, that would be somewhat humiliating to
4 I learned that Mr. Hawthorne had complained to 4 him. :
5 Dr, Jones about sleeping on a cot when we got 5 A I don't know how Mr. Hawthorne felt about it. I
6 the notes from that visit in May. 6 can tell you that our policy to be able to cover
7 Okay. 7 the shift with a qualified individual allows us
8 I don't know about all the other complaints. If 8 to have someone in a temporary assignment for a
9 had not heard those at that time. 9 period of time. And the fact that Mr. Hawthorne
10 Did you then have conversation with either Chief 10 had a medical situation which didn't allow him
12 Brown or Chief Whaley about his complaints of 11 to perform his job at the time and he was
12 pain and not being able to sleep? 12 reporting to that person are incidental. I
13 I had conversations with one of them -- I 13 mean, those two things are not related.
14 believe it was Chief Whaley -- to try to 14 Q. You said something a minute ago that to this day
15 determine what type of bedding was available for 15 you don't know what Mr. Hawthorne's ~~ Chief
16 the employees. 16 Hawthorne's diagnosis is.
i7 Okay. 17 A. Actually, Chief Hawthorne and I had a
18 And I had conversations with the attorneys about 18 conversation about that Monday in here, and we
19 that. 19 have not gotten information from his last
20 Okay. At any time did anybody say why don't we 20 doctor's appointment on June 19, I believe, with
21 just let him sleep at home? 21 Dr. Buggay. I understand that at that
22 I think I asked the attorneys if that would be 22 appointment he was released, reached MMI, and
23 23 there's to be some type of determination to

 

something that they would recommend, and they

 

 

 

Cite,

205.545.5155

LLC

10 (Pages 37 to 40)
Case 2:19-cv-00139-RAH-KFP Document 16-15 Filed 03/06/20 Page 12 of 14

Lisa Thrash

August 9, 201

9

 

 

41 43

i come, but we have not received any official 1 I testified that that's what the doctor's

2 notification of what that is. 2 diagnosis stated on the physician's statements.
3 Okay. As far as the City of Prattville is 3 Right. Right.

4 concerned, Chief Hawthorne is still Chief 4 Yes.

5 Hawthorne? 5 Did you later learn that was not the proper

6 That is correct. 6 diagnosis? :

7 And since apparently there is money in the 7 Not until after the MRI, which was, I think, in
8 budget for it, why wasn't he allowed just to 8 September.

9 continue on shift instead of sent home on 9 Of 2018?

10 workers' comp? 10 I think.

11 You mean when we let him go home in August? 11 But that was a torn labrum in his right -- left
12 Yes. 12 shoulder?

13 Because he was complaining, as you've 13 I don't know when that diagnosis came. I think
14 documented, and also his situation was not 14 there was a middle one before it get to that.

15 clear. He's got ~- he was having an MRI around 15 Maybe it was calling it some kind of other -- I
16 that time to try to determine what the medical 16 don't want to speak to the medical terminology,
17 Situation actually was, so it didn't seem to be 17 but I don't know exactly when the labrum

18 in the best interest of the City or 18 diagnosis came into play. I think there was a
19 Mr. Hawthorne to have him there. After speaking 19 muscle strain, another diagnosis, and then
20 with legal counsel, that was the decision that 20 eventually they diagnosed that torn labrum.
21 was made. 21 Okay. By that time he was already off on
22 Was it even considered at that point to let him 22 workers' comp, right?
23 go back on the eight-hour shifts that he had 23 Yes.

42 44

i performed during his previous injury? 1 That proper diagnosis ~~ or maybe it was the

2 It was. And it was my recommendation not to do 2 middle diagnosis -- occurred after he was sent

3 that. We have 14 administrative staff in the 3 home to be on workers! comp?

4 fire department who occupy all of the tasks of 4 Yes, I believe so, because that would have been
5 those positions. That includes three clerical 5 after the MRI, which I think was in September.

6 personnel. We have a codes and standards 6 Is there some reason the City didn't wait until
7 subdivision. We have a training subdivision. I 7 at least they had that diagnosis before sending
8 may be leaving out a subdivision, but there are 8 him home?

9 14 people there performing those job duties. 9 No.

10 They had to stretch to find some tasks for 10 In your experience doing what you do, I mean,

11 Mr. Hawthorne to do when he was there the first 11 especially with regard to the EEO function, is
12 time, and we've done that with any employee on 12 this the first time that an on-shift officer has
13 the eight hours. You're really making up busy 13 been given an accommodation such as this to work
14 work. It's not in the best interest of anyone 14 24 hours, same profile?
15 for that to happen. Those staff occupy all 15 Well, I don't know who you're calling an

16 those duties. 16 on-shift officer. I would consider 24-hour fire
17 MR. GUILLOT: Let's take a short 17 personnel in a category, and this is not the

18 break. 18 first time that we have provided this type of

19 (Brief recess.) 19 accommodation to a 24-hour fire personnel.
20 (Continuing by Mr. Guillot) Earlier you 20 So there have been previous fire personnel who
21 testified a few times about the injury that you 21 were light duty rated unable to respond to fires
22 thought Chief Hawthorne had was his -- a muscle 22 or emergencies but who were put on 24-hour
23 strain, right? 23 shifts?

 

 

 

11

(Pages 41 to 44)

Cite,
205.545.5155

LLC

 
Case 2:19-cv-00139-RAH-KFP Document 16-15 Filed 03/06/20 Page 13 of 14

Lisa Thrash

August 9, 2019

 

 

45 47

1 A. I couldn't make a blanket statement. I mean, 1 this complaint?

2 every Situation is different, so I don't know if 2 A I'm not upset with Chief Hawthorne. I can't

3 there's been one exactly to mirror Chief 3 speak on behalf of anyone else. I understand

4 Hawthorne's. I don't know of another battalion 4 the rights that every employee has, and these

5 chief who has had that type situation prior to 5 are the rights that Chief Hawthorne has.

6 him. We had a situation after him. 6 Q. And because he filed this claim, no one was

7 Q. Right. I'm familiar with a couple of positions 7 going out of their way to help him to be more

8 after him. 8 comfortable, to help him heal, were they?

9 So why was he the first one to be given that 9 A. I believe that ‘we were. I don't know that he
10 type of accommodation? 10 appreciated the timing. But when I'm dealing
a1 A. He wasn't the first 24-hour firefighter to be it with four attorneys and multiple physicians and
12 given an accommodation. 12 trying to get a resolution to a situation, we
13 Q. I'm talking about a 24-hour firefighter or 13 were acting as expeditiously as we could.

14 24-hour person who was unable to fight fires and 14 Q. But you had the case manager and you had the
15 unable to respond to medical emergencies but is 15 doctor both in agreement that he be allowed to
16 put on 24-hour shifts. That's my question. 16 sleep at home, but --
17 , Isn't he the first one that's been put in 17 A. No, sir. He lied to the doctor and told him ,
18 that profile? 18 that he was sleeping on a cot. The doctor came
19 A. We have had firefighters who may have had 19 back and told us that that was not a medical
20 stitches and they couldn't get a body part wet, 20 restriction, that was merely a suggestion.
21 and they were able to remain on their 24-hour 21 That's why he used the word "possible".
22 shift. They probably couldn't go to a scene. I 22 Q. Did Dr. Carpenter say he was told about a cot,
23 believe that has happened in the past. 23 or was it someone else?

46 48

1 As far as moving to this program, he was the 1 A. Yes, he did. Dr. Carpenter and Dr. Jones both

2 most recent, the first in a while, that we had 2 said they were told about a cot.

3 done that with, yes. 3 Q. And they said that came from Chief Hawthorne?

4 Q. I'll go back to something that Chief Josh Brown 4 Yes.

5 said yesterday. It wouldn't have made any 5 Were there ever meetings between yourself, the

6 difference to him or his operation if Chief 6 mayor, and/or Chief Brown concerning

7 Hawthorne would have been allowed to sleep at 7 _Mr. Hawthorne ~- Chief Hawthorne?

8 home, so why wasn't that allowed? 8 A. I don't recall a specific meeting with the three

9 A. Well, I didn't discuss the situation with Josh 9 of us concerning Chief Hawthorne, no.

10 Brown. 10 Q I think yesterday we had some discussion or some
11 Q. I understand. But in my questioning him -- you 11 testimony about an employee named or --

12 were here -- I asked him if it would have made 12 Battalion Chief Lowell Strock.

13 any difference at all if Chief Hawthorne, when 13 How long was Chief Strock's position left
14 he completed his duties, had just gone home that 14 open before he retired?

15 evening, and he said no. No difference. So why 15 A I'm not exactly sure of the length of time from
16 would it have made a difference to you? 16 when he sustained his injury to when his

17 A. I mean, it wouldn't have made a difference to 17 position was left open. It was -- I mean, at
18 me. I based the decision on the advice of legal 18 least a year. I'm not sure.

19 counsel and Mr. Hawthorne's medical situation. 19 Qo Would two years sound more --

20 I didn't have a problem with Mr. Hawthorne going 20 It could have been. I truly do not know the

21 home. That was not the decision that was made. 21 length of time from his injury to when he

22 Q. Isn't it true that you or the mayor or Chief 22 received a workers' comp settlement and

23 Brown were upset with Chief .Hawthqrne filing 23 medically retired.

 

 

 

 

Cite,

205.545.5155

LLC

12 (Pages 45 to 48)
Case 2:19-cv-00139-RAH-KFP Document 16-15 Filed 03/06/20 Page 14 of 14

Lisa Thrash

August 9, 2019

 

   

 

 

 

 

 

49 51
1 Q. So it was left open until he received the a
2 workers' comp settlement? 2 n
3 A. I honestly do not know. I would have to refer 3
4 to the documents on that. I don't know the 4
5 dates and the correlation to that. 5
6 Q. Okay. Pamela Wilbanks Owens, ACCR
7 MR, GUILLOT: Let's talk one more 6 License Expires: 9/30/2019
8 time. Registered Professional Reporter
9 (Brief recess.) 7 and Commissioner for the State
10 (Deposition concluded at approximately of Alabama at Large
1i 10:00 a.m.) 8
12 9
wok Oe KR RR ROR RR eR ke 10
13 11
FURTHER DEPONENT SAITH NOT 12
14 13
kk eRe eR KK KK eK OK OK 14
15 15
16 REPORTER'S CERTIFICATE 16
17 STATE OF ALABAMA: 17
18 MONTGOMERY COUNTY: 18
19 , I, Pamela Wilbanks Owens, Registered 19
20 Professional Reporter, ACCR #391, and Commissioner for 20
21 the State of Alabama at Large, do hereby certify that I 21
22 reported the deposition of: 22
23 LISA THRASH 23
50
1 who was first duly sworn by me to speak the truth, the
2 whole truth and nothing but the truth, in the matter of:
3 JAY HAWTHORNE,
4 Plaintiff,
5 Vs.
6 THE CITY OF PRATTVILLE, AL,
7 Defendant.
8 In The U.S. District Court
9 For the Middle District of Alabama
10 Northern Division
il 2:19-CV-133
12 on Friday, August 9, 2019
13 The foregoing 49 computer printed pages contain
14 a true and correct transcript of the examination of said
15 witness by counsel for the parties set out herein. The
16 reading and signing of same is hereby waived.
17 I further certify that I am neither of kin nor
18 of counsel to the parties to said cause nor.in any
19 manner interested in the results thereof.
20 This 22nd day of August 2019.
21
22
23
13 (Pages 49 to 51)
Cite, LLC

205.545.5155
